In an action for a judgment declaring that defendant Nassau County and/or defendant Nassau County OAS Motor Equipment must defend and indemnify plaintiff in a certain personal injury action, said defendants appeal from an order of the Supreme Court, Nassau County, entered April 14, 1980, which granted plaintiff’s motion for summary judgment. Order reversed, on the law, and motion denied, without costs or disbursements. The critical issue in this case is whether, at the time of the accident, plaintiff was acting in the discharge of his duties and within the scope of his employment with the defendant County of Nassau (see General Municipal Law, § 50-b). This question is ordinarily one for the trier of the fact (see Riviello v Waldron/ 47 NY2d 297) and we see nothing which *694removes this case from the ordinary rule. Hopkins, J. P., Rabin, Margett and O’Connor, JJ., concur.